Citation Nr: 1107907	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
cervical spine strain with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
thoracolumbar spine strain with degenerative changes.

3.  Entitlement to service connection for disability of the right 
shoulder, bicep and triceps, and chronic pain of the 
acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 
1994. 

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision (cervical spine and right 
shoulder disabilities) and a February 2006 rating decision 
(thoracolumbar spine disability) of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In July 2007, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

These matters were previously before the Board in February 2008 
and June 2009 when they were remanded for further development.  
They have now returned to the Board for further appellate 
consideration.  The Board notes that in its June 2009 Remand, it 
directed that the RO consider the Veteran's claims under the old 
and new regulations for spine disabilities, to include 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, not previously considered, as 
evidenced by the February 2007 Statement of the Case and the 
August 2008 Supplemental Statement of the Case (SSOC) in the 
"Reasons and Bases" section.  As is discussed in more detail 
below, the Board finds that VA has substantially complied with 
the Board's prior remands. 



In October 2009, VA received information that the Veteran wished 
to withdraw her claims.  VA sent correspondence to the Veteran in 
October 2009 and February 2010 requesting that, if she wished to 
withdraw her claims, she do so in writing on a VA Form 21-4138.  
The Veteran failed to do so.  In December 2010, the Veteran's 
accredited representative submitted a post-remand brief, and did 
not indicate that the Veteran wished to withdraw her claims.  
Therefore, the Board finds that a withdrawal has not been made by 
the Veteran, or her accredited representative, and the Board will 
adjudicate the claims on their merits.  38 C.F.R. § 20.204.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the questions as to ratings for the spine 
currently before the Board were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized that 
rating issues on appeal as claims for higher initial evaluations 
of original awards.  Analysis of those issues therefore requires 
consideration of the ratings to be assigned effective from the 
dates of award of service connection for the claims.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
cervical spine disability has been manifested by complaints of 
pain; productive of no more than mild limitation of motion, with 
forward flexion of at least 48 degrees, and a combined range of 
motion of 250 degrees with no significant fatigue, weakness, lack 
of endurance, or incoordination on use.

2.  Throughout the rating period on appeal, the Veteran's 
thoracolumbar spine disability has been manifested by complaints 
of pain; productive of no more than mild limitation of motion, 
with forward flexion of approximately 80 to 90 degrees, and a 
combined range of motion of at least 150 degrees, with no 
evidence of abnormal gait or muscle spasm on examination, no 
positive Goldthwaite's sign, no marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space. 

3.  There is no evidence of record that the Veteran has been 
prescribed bed rest by a physician due to her spine disabilities.

4.  There is no competent clinical evidence of record that the 
Veteran has a right shoulder disability casually related to 
active service.

5.  The Veteran is less than credible with regard to any 
contention that she has had right shoulder disability 
symptomatology since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for cervical spine strain with degenerative disc disease 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5287, 5290, 5293, 5295 (as in 
effect prior to September 26, 2003); Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003), 
Diagnostic Codes 5237, 5243 (as in effect from September 26, 
2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for thoracolumbar spine strain with degenerative changes 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5288, 5289, 5291,5292, 5293, 5295 
(as in effect prior to September 26, 2003); Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003), Diagnostic Codes 5237, 5243 (as in effect from September 
26, 2003).

3.  A right shoulder disability, to include arthritis, was not 
incurred or aggravated by active service, nor may such be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010; 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.   

In VA correspondence, dated in May 2003, VA informed the 
appellant of what evidence was required to substantiate her 
claims and of her and VA's respective duties for obtaining 
evidence.  In VA correspondence, dated in May 2008, VA informed 
the appellant that that disability ratings and/or effective dates 
would be assigned if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication of 
the claims, the timing of the notice does not complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  The Board finds that the Veteran has not been 
prejudiced by the timing of the notice.  With regard to the claim 
for entitlement to service connection for a right shoulder 
disability, the Board in the decision below, denies the claim.  
Thus, a disability rating and effective date will not be assigned 
and the Veteran cannot have been prejudiced by a lack of the 
notice as to the criteria.  

Because the June 2004 and February 2006 rating decisions granted 
the Veteran's claims of entitlement to service connection for a 
cervical spine disability and a thoracolumbar spine disability, 
those claims are now substantiated.  Her filing of a notice of 
disagreement to the 2006 initial rating assignments does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
Veteran's appeal as to the initial rating assignments triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  This has been 
accomplished.

The February 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the limitation 
of motion of the cervical spine under both the old and new 
regulations.  The February 2007 SOC under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth the 
relevant DC for rating the limitation of motion of the 
lumbosacral spine under the new regulations, and under the 
heading "Reasons and Bases", set for the rating criteria for 
limitation of motion of the lumbosacral spine under the old 
regulation.  The August 2008 SSOC set forth the relevant DC for 
rating the limitation of motion of the cervical spine under the 
new regulations, and under the heading "Reasons and Bases", set 
forth the rating criteria for limitation of motion of the 
cervical spine under the old regulation.  The appellant was thus 
informed of what was needed to obtain higher initial ratings.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the service-
connected disabilities at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), Social Security 
Administration records, private and VA examination and treatment 
records, and the statements of the Veteran, to include her 
testimony at a Board hearing.  The Board has perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claims for which VA has a duty to obtain.  In its June 2009 
Remand, the Board directed the RO to request the Veteran to 
identify the name and address of all providers of medical 
treatment for her cervical spine, thoracolumbar spine, and right 
shoulder and bicep/triceps disabilities, and thereafter, the RO 
should attempt to obtain such records.  In VA correspondence 
dated in July 2009, the RO requested the above information from 
the Veteran.  The record reflects that the Veteran failed to 
respond.  In October 2009, the RO again requested the above 
information from the Veteran.  The record reflects that the 
Veteran again failed to respond.  The duty to assist is not a 
one-way street.  If a Veteran wishes help, she cannot passively 
wait for it in those circumstances where she may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A Veteran must 
cooperate fully with VA's reasonable efforts to obtain relevant 
records, to include authorize release of records.  38 C.F.R. 
§ 3.59 (c)(1)(i) and (ii).  Based on the Veteran's failure to 
fully cooperate, the Board finds that VA does not have a duty to 
obtain any additional records.  In addition, the Board directed 
that the RO obtain copies of VA X-ray reports, those records have 
been associated with the claims file.  

VA examinations and opinions were scheduled for October 2009; 
however, the record reflects that the examinations were cancelled 
when the Veteran indicated she had withdrawn her claims.  The 
accredited representative's brief acknowledges that the Veteran 
cancelled the examinations.  The Veteran failed to respond to VA 
correspondence in October 2009 and February 2010.  38 C.F.R. 
§ 3.159(c)(4).  The record does not reflect that the Veteran had 
good cause for failing to report for the examinations; therefore, 
her claims will be rated based on the evidence of record, and VA 
need not provide examinations for the issues on appeal.  See 
38 C.F.R. § 3.655 (a) and (b).  Moreover, a supplemental opinion 
for the July 2008 VA examiner to provide a rationale for his 
opinion that the Veteran's right shoulder disability was not 
causally related to active service, would be of no benefit to the 
Veteran.  

In its June 2009 Remand, the Board directed that the VA examiner 
address a computer disc received by the Board in April 2009.  
Upon reviewing the computer disc, the Board notes that it 
contains MRI views of the Veteran's right shoulder and a report 
of those views dated July 14, 2008.  It does not contain any 
report or images of the Veteran's spine.  Therefore it is not 
related tot the Veteran's claims for entitlement to higher 
initial ratings for her spine disabilities and a VA 
interpretation is not necessary to adjudicate those claims.  With 
regard to her claim for entitlement to a right shoulder 
disability, the Board notes that a July 17, 2008 addendum to a VA 
medical record reflects that the VA examiner did review the MRI.

In its June 2009 Remand, the Board also directed that VA examiner 
review pertinent x-rays and describe the nature and extend of any 
scoliosis, kyphosis, exaggerated or reversed lordosis, or other 
unusual contour of the cervical or thoracolumbar spine.  The 
Board further noted that the examiner should provide an opinion 
as to whether any such unusual contour is in fact abnormal.  As 
the VA did not attend an appointment, a VA examiner did not 
discuss the x-rays in further detail.  Moreover, the evidence of 
record is against any finding of muscle spasm or guarding, 
elements which are necessary for a finding that an abnormal 
spinal contour warrants a 20 percent evaluation.  As the clinical 
evidence is against a finding of muscle spasm or guarding, an 
opinion to discuss whether muscle spasm or guarding caused an 
abnormal contour would be meritless.

In sum, the Board finds that the RO has substantially complied 
with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 
(1999) and D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal criteria

Service connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40 and 4.45 (2010), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  Id. § 4.45.

Rating the Spine

The Veteran's claims for service connection for cervical and 
thoracolumbar spine disabilities were received on March 26, 2003.  
As such, the rating period for consideration for the initial 
rating claim is from March 26, 2003.  The schedular criteria for 
evaluating disabilities of the spine have undergone revision 
since the Veteran filed her claims.  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991), where a law or regulation 
changes after the claim has been filed or reopened, but before 
administrative or judicial process has been concluded, the 
version of the law most favorable to the Veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  As such, the rating criteria 
in effect prior to September 26, 2003 (and the revision to DC 
effective from September 23, 2002 through September 25, 2003), 
are for consideration throughout the rating periods on appeal, 
with application of the version of the law most favorable to the 
Veteran.  However, the amendment to DC 5293, effective from 
September 23, 2002 through September 25, 2003, and the revisions 
to the rating schedule effective from September 26, 2003, may not 
be applied retroactively.  Hence, in a claim for an increased 
rating, where the rating criteria are amended during the course 
of the appeal, and the Board considers both the former and the 
current schedular criteria, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change. Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held 
that, where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
appellant should apply).

Prior to September 26, 2003

Under Diagnostic Code 5290, in effect prior to September 26, 
2003, which evaluates the severity of limitation of cervical 
spine motion, a 10 percent evaluation is warranted for slight 
limitation of cervical spine motion.  A 20 percent evaluation is 
warranted for moderate limitation of cervical spine motion.  A 30 
percent evaluation is assigned for severe limitation of cervical 
spine motion. 

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, which evaluates the severity of limitation of lumbar spine 
motion, a 10 percent evaluation is warranted for slight 
limitation of lumbar spine motion.  A 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion.  A 40 
percent evaluation is assigned for severe limitation of lumbar 
spine motion. 

Although the criteria under Diagnostic Codes 5290 through 5292 
were less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, VA 
stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See supplementary information, 67 Fed. Reg. 56,509 
(Sept. 4, 2002).  In other words, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984, and the Board can consider the current 
ranges of motion to rating spine disabilities under the old 
criteria.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms warrants 
a noncompensable rating.  A 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is for assignment for lumbosacral strain when 
there is muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position.  A 40 
percent rating is warranted where the evidence shows the 
lumbosacral strain to be severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.

Under Diagnostic Code 5289, in effect prior to September 26, 
2003, favorable ankylosis of the lumbar spine warrants a 40 
percent rating.  

Under the revised Diagnostic Code 5293, in effect from September 
23, 2002 to September 26, 2003, IVDS may be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating is warranted for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months; a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were defined 
as "orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."

From September 26, 2003

The diagnostic code criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 - 
5243 (2010).  Under these relevant provisions, forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent or 
more of the height  is rated at 10 percent.  

A 20 percent evaluation is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
combined range of motion of the thoracolumbar spine greater not 
greater than 120 degrees, or, combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is warranted when there is 
forward flexion of the cervical spine 15 degrees or less, or, 
favorable ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated 
based on incapacitating episodes, depending on which method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Increased Initial Rating for Cervical Spine

The Veteran is service-connected for cervical spine with cervical 
strain and degenerative disc disease, evaluated as 10 percent 
disabling, effective from March 26, 2003.  As noted above, the 
Veteran chose not to attend an October 2009 scheduled VA 
examination to determine the current extent of her cervical spine 
disability.  Therefore, the Board rates her on the evidence of 
record.

A September 2003 VA examination report reflects that the Veteran 
complained of stiffness and neck pain.  Upon clinical 
examination, it was noted that the cervical spine showed no 
tenderness and no spasms.  Strength was within normal limits.  
Measured by a goniometer, range of motion was as follows: forward 
flexion was 48 degrees, with pain at the back of the neck, 
extension was 45 degrees with pain at the back of the neck, 
rotation to the left was 42 degrees with no pain.  Rotation to 
the right was 45 degrees with no pain.  Lateral bending was 35 
degrees bilaterally with no pain.  After repeated range of 
motion, the Veteran complained of minor increase in pain, mild 
decrease in motion, and no impaired endurance and no weakened 
movement.  

An October 2003 Rehabilitative associate's record reflects that 
the Veteran had a 2% impairment on range of motion of the 
cervical extension.  The maximum cervical extension was 55 
degrees; the minimum was 52 degrees.  There was 0 percent 
impairment of cervical flexion.  The maximum cervical flexion was 
62 degrees.  The minimum was 58 degrees.  Maximum cervical 
lateral flexion was 45 degrees bilaterally, or 0 percent 
impairment.  The maximum cervical rotation angle was 85 degrees, 
or 0 percent impairment. 

A May 2004 magnetic resonance imaging (MRI) report reflects that 
the Veteran had no disc herniation or canal stenosis.  There was 
a small central disc bulge at C5-C6 with associated mild 
uncovertebral joint degenerative changes bilaterally.

In March 2006, the Veteran underwent surgery with nerve injection 
and radiofrequency.  (See February 2007 Pain Centers record).  A 
May 2006 Pain Centers record reflects that the Veteran is "doing 
wonderfully" and reported the pain relief has been tremendous 
following radiofrequency treatment.  On examination, there was no 
cervical palpation tenderness. 

The February 2007 Pain Centers record reflects that the Veteran 
had successful surgery on her neck, and in May 2006, her follow 
up appointment indicated significant decrement of pain 
medications and improved analgesic response.  

The Veteran testified at the July 2007 Board hearing that she 
limits her activities to as little as she can with her neck.  She 
testified that any type of looking up or to either side causes 
pain.  She further testified that she, therefore, refrains from 
driving or looking up.  (See Board hearing transcript, page 12).  
She testified that she takes hydrocodone and that the pain is 
"pretty severe" on a regular basis.  

A July 2008 VA examination report reflects that the Veteran has 
"great range of motion of her neck", a full flexion to about 50 
degrees with no pain, and extension to 30 degrees with no pain."  
Extension beyond 30 degrees, to 40 degrees, with pain.  Her 
lateral bending to the right and to the left was complete at 40 
degrees and with no pain.  There was also no pain on rotation 
bilaterally.  

The Board notes that VA X-rays dated in September 2003 showed 
loss of lordosis at C6 and exaggerated lordosis at C6-7.  These 
findings were not discussed in the September 2003 VA examination 
report; however, exaggerated lordosis is not a criteria for 
rating the spine.  A July 2008 VA radiology report reflects the 
following findings:  "[t]here is slight narrowing of the C5-6 
interspace with anterior osteophyte formation from C5 and C6.  
There is no appreciable soft tissue swelling.  The alignment is 
satisfactory.  No acute osseous abnormality is noted.  The 
oblique views reveal no significant narrowing of the exit neural 
foramina.  The odontoid appears intact."  The impression was 
"localized degenerative change at C5-6 with slight narrowing of 
the interspace at this level and anterior osteophyte formation is 
present.  There is no acute osseous abnormality.  

Initially, the Board will consider the Veteran's disability under 
DC 5237 (cervical strain).  The September 2003 VA examination 
report reflects that the Veteran's forward flexion was 48 degrees 
and a combined range of motion of 250 degrees.  As noted above, 
the Veteran complained of minor increase in pain, mild decrease 
in motion, and no impaired endurance and no weakened movement.  
The private October 2003 Rehabilitative associate's record, just 
one month later, reflects that the Veteran's forward flexion was 
58 degrees with 0 percent impairment.  The combined range of 
motion was 285 degrees.  

As noted above the May 2006 Pain Centers record reflects that the 
Veteran is "doing wonderfully" and the July 2008 VA examination 
report reflects that the Veteran has "great range of motion of 
her neck", with full flexion to approximately 50 degrees with no 
pain.

The clinical records do not support a finding of scoliosis, 
reversed lordosis, or abnormal kyphosis of the cervical spine 
caused by muscle spasm or guarding.  

Thus, the evidence reflects that the Veteran warrants no more 
than a 10 percent evaluation for the rating period.  The Board 
notes that pain is a component of functional loss.  See DeLuca, 
supra.  However, even considering the decreased in range of 
motion due to pain, as noted by the VA examination reports, the 
Veteran's limitation of range of motion still does not rise to 
the level which would warrant a 20 percent rating.  The Board 
also acknowledges the Veteran's statement that she does not do 
activities which cause her to look up or side to side.  However, 
the Board finds that the numerous examination findings and 
reports which are contrary to such limitations are more 
probative.  

The Board will address the Veteran's disability under DC 5290.  
Under Diagnostic Codes 5290 and 5287, in effect prior to 
September 26, 2003, a 10 percent rating is warranted for slight 
limitation of motion, a 20 percent is warranted for moderate 
limitation of motion, a 30 percent is warranted for severe 
limitation of motion and favorable ankylosis, and a 40 percent 
rating is warranted for unfavorable ankylosis.    

Based on the above evidence, the Veteran warrants no more than a 
10 percent evaluation.  As noted, the medical records do not 
reflect more than a slight limitation of motion.  For example, 
the October 2003 Rehabilitative Associate's record reflects that 
the Veteran had only a 2 percent impairment on range of motion of 
the cervical extension and 0 percent on range of motion in the 
other directions, and the July 2008 VA examination report 
reflects that the Veteran has "great range of motion of her 
neck".

Next, the Board will address an evaluation of the Veteran's 
disability under DC 5243 (formerly 5293).  The Board acknowledges 
the numerous complaints of pain by the Veteran.  However, the 
evidence does not establish incapacitating episodes, as defined 
by Note (1) to DC 5243 (formerly 5293), having a total duration 
of at least 2 weeks during a previous 12-month period.  Indeed, 
there is no evidence of any bed rest prescribed by a physician.  
The July 2008 VA examination report reflects no impingement on 
the nerve root, as noted by a May 1998 MRI.  The July 2008 VA 
examiner also noted that, upon examination, there did not seem to 
have any radiculopathy.  As there is no competent credible 
evidence of incapacitating episodes or chronic orthopedic and 
neurologic manifestations, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 25, 
2003, cannot serve as a basis for an increased rating. 

Finally, the Board has considered whether any other disability 
code would provide the Veteran with a higher evaluation, to 
include DC 5285, but finds that there is not.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as discussed 
above.  The overall evidence does not reveal a disability picture 
most nearly approximating a 20 percent evaluation under the 
rating formula effective prior to, or from September 26, 2003, 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
cervical spine disability is inadequate.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran does not experience any 
symptomatology not contemplated by the rating schedule.  Referral 
for extraschedular consideration is not warranted. See VAOPGCPREC 
6-96.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Increased Initial Rating for Thoracolumbosacral Spine

The Veteran is service-connected for thoracolumbar spine strain 
with degenerative changes as 10 percent disabling, effective from 
March 26, 2003.  As noted above, the Veteran chose not to attend 
an October 2009 scheduled VA examination to determine the current 
extent of her thoracolumbar spine disability.  Therefore, the 
Board rates her on the evidence of record.

A September 2003 VA examination report reflects that the Veteran 
complained of low back pain  mostly for the past 20 to 30 years.   
She reported that she would be "down" for two to three days 
during flare-ups because of the pain.  She reported that the last 
episode of a flare up had been six months earlier and lasted 
three days.  The Veteran reported that the back pain was 
increased by prolonged standing, prolonged sitting, prolonged 
driving, and lifting anything more than 30 pounds, stooping, 
pushing, and pulling.  The Veteran reported that she gets relief 
with rest and taking medication.  Upon clinical examining, the 
examiner noted that carriage, posture, and gait were within 
normal limits.  The thoracolumbar spine showed no spasms, and no 
tenderness was noted.  Measured by use of a goniometer, the range 
of motion of forward bending was 90 degrees with pain in the left 
mid and lower back, lateral bending to the right was 28 degrees 
with no pain, to the left was 22 degrees with pain.  Extension 
was 30 degrees with pain on the lower back.  After repeated range 
of motion, the Veteran complained of some increase in discomfort 
with mild decrease in motion, no impaired endurance and no 
weakened movement.  The straight leg raising test was negative.  
The examiner assigned an additional 10 degree loss of flexion 
because of flare-ups and pain with repeated use.  The September 
2003 radiology report reflects minimal S-shaped scoliosis of 
midthoracic spine.  Mild anterior wedge deformity of two lower 
thoracic vertebral bodies, approximately T8 and T9.  No abnormal 
paravertebral soft tissue mass.  Intervertebral disc spaces 
appeared well maintained.  The impression was minimal scoliosis, 
fractures of indeterminate age of two lower thoracic vertebral 
bodies, with minimal loss of height. 

May 2008 VA radiology reports reflect degenerative changes 
involving the mid thoracic spine and mild thoracic kyphosis.  
There is disc degeneration involving the level of L5-S1, as well 
as mild osteoarthritic disease involving the lower lumbar spine.  

A July 2008 VA examination report reflects that examination of 
the low back and of the thoracic spine revealed that the Veteran 
has excellent forward flexion in that she can maneuver and touch 
her toe without any problem.  She can bend backward about 20 
degrees and lateral bending as well 20 degrees to the right and 
20 degrees to the left without pain.  She has a negative straight 
leg raising.  She has normal medial reflex and the ankle reflex 
weaker, but they are significantly identical.  She has good 
muscle strength.  She can stand on a tiptoe and heel.  
Examination of the thoracic spine revealed kyphosis of the 
thoracic spine with minimum spurring at the level of the thoracic 
vertebrae and a minimal wedge of the thoracic vertebrae.  
Examination of the lumbosacral spine revealed decreasing 
intervertebral disk space between L5 and S1 with spurring of the 
L5-S1 intervertebral space.  

Initially, the Board will consider the Veteran's disability under 
DC 5237 (lumbosacral strain).  The September 2003 VA examination 
report reflects that the Veteran's forward flexion was 80 degrees 
(90 degrees minus 10 for pain), with a minimum combined range of 
motion of 160 degrees; she had no spasms and normal gait.  Thus, 
no higher than a 10 percent rating is warranted.  The July 2008 
VA examination report reflects forward flexion of approximately 
90 degrees based on the Veteran's ability to touch her toes, with 
a minimum combined range of motion of 150 degrees.  The Board 
notes that the September 2003 VA x-rays showed minimal scoliosis 
of the midthoracic spine and well maintained intervertebral disc 
spaces.  The May 2008 VA x-ray noted mild thoracic kyphosis and 
well maintained intervertebral discs.  The evidence of record 
does not indicate that the kyphosis and/or scoliosis was abnormal 
or that either the kyphosis or scoliosis was a result of muscle 
spasm or guarding; therefore, a 20 percent evaluation, or higher 
is not warranted.  

The Board will address the Veteran's disability under DC 5290.  
Under Diagnostic Codes 5290 and 5289, in effect prior to 
September 26, 2003, a 10 percent rating is warranted for slight 
limitation of motion, a 20 percent is warranted for moderate 
limitation of motion, a 40 percent is warranted for severe 
limitation of motion and favorable ankylosis, and a 50 percent 
rating is warranted for unfavorable ankylosis.  Based on the 
above evidence, the Veteran warrants no more than a 10 percent 
evaluation.  As noted, the medical records do not reflect more 
than a slight limitation of motion.  Therefore, an evaluation in 
excess of 10 percent is not warranted.

Next, the Board will address an evaluation of the Veteran's 
disability under DC 5243 (formerly 5293).  The Board acknowledges 
the numerous complaints of pain by the Veteran.  However, the 
evidence does not establish incapacitating episodes, as defined 
by Note (1) to DC 5243 (formerly 5293), having a total duration 
of at least 2 weeks during a previous 12-month period.  The 
September 2003 VA examination report reflects that the Veteran 
reported that denied any symptoms of sciatica and she did not 
have any weakness or numbness in either leg.  She reported 
periods of back spasm requiring bed rest approximately two times 
a year, lasting two days.  There is no evidence of any bed rest 
prescribed by a physician.  As there is no competent credible 
evidence of incapacitating episodes or chronic orthopedic and 
neurologic manifestations, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 25, 
2003, cannot serve as a basis for an increased rating. 

Next, the Board will address an evaluation of the Veteran's 
disability under Diagnostic Code 5295.  The Board finds that a 
higher evaluation under Diagnostic Code 5295 is not warranted as 
there is no clinical evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position.  Moreover, there is no evidence of severe 
lumbosacral strain with listing, positive Goldthwaite's, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Finally, the Board has considered whether any other disability 
code would provide the Veteran with a higher evaluation, to 
include Diagnostic Code 5285, but finds that there is not.  The 
Board finds that the Veteran's subjective complaints have been 
contemplated in the current rating assignment, as discussed 
above.  The overall evidence does not reveal a disability picture 
most nearly approximating a 20 percent evaluation under the 
rating formula effective prior to, or from September 26, 2003, 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.  

Thus, the evidence reflects that the Veteran warrants no more 
than a 10 percent evaluation for any rating period.  The Board 
notes that pain is a component of functional loss.  See DeLuca, 
supra.  However, even considering the decreased in range of 
motion due to pain, as noted by the VA examination reports, the 
Veteran's limitation of range of motion still does not rise to 
the level which would warrant a 20 percent rating.  The Board 
also acknowledges the Veteran's statement that she does not do 
activities which cause her to look up or side to side.  However, 
the Board finds that the numerous examination findings and 
reports which are contrary to such limitations are more 
probative.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is 


inadequate.  The rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  The Veteran does 
not experience any symptomatology not contemplated by the rating 
schedule.  Referral for extraschedular consideration is not 
warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Service Connection for Right Shoulder

The first element of service connection is medical evidence of a 
current disability.  A private October 2000 radiology report 
reflects minimal spurring of the acromioclavicular joint.  A May 
2008 radiology report reflects normal bilateral shoulders with 
the region of the acromioclavicular joint within normal limits.  
A July 2008 VA medical report reflects that an MRI of the 
Veteran's right shoulder did not show a rotator cuff tear, but 
just an abnormal signal intensity of the supraspinatus tendon.  
The VA examiner found no signs of any arthritis in the right 
shoulder at all.  A July 2008 Norton County Hospital MRI report, 
which is contained on a computer disc, states "abnormal signal 
intensity of the supraspinatus tendon in the critical zone felt 
to represent a tear.  Limited views of the trapezius muscle 
appear unremarkable."  A July 2008 VA radiologist report 
reflects that the acromioclavicular joints are well maintained 
and intact.  The impression is normal bilateral shoulders.  Thus, 
there is some question as to whether the Veteran has arthritis of 
the shoulder or any other disability for VA purposes.  The July 
2008 VA examination report reflects that the Veteran "could not 
relate to the [the examiner] any diagnosis made for her 
shoulder."  Unfortunately, the Veteran chose not to attend an 
October 2009 VA examination. 

The second criterion for service connection is medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  The Veteran 
testified at the Board hearing that during active service she did 
heavy work throughout her service.  She did not testify to any 
specific injury involving the right shoulder. 

A May 1989 STR reflects that the Veteran complained of right 
trapezius pain.  X-rays were within normal limits.  The 
assessment was cervical pain.  An October 1989 STR notes a chief 
complaint of neck pain.  The record reflects that the right 
trapezius muscle was tender and spasmed.  There was a full range 
of motion of the upper extremities.  The assessment was cervical 
and right trapezius muscle strain and spasm.  The Veteran was to 
follow up if the symptoms got worse or in two weeks if the 
symptoms persisted.  The STRs are negative for follow up with 
regard to the trapezius muscle.  (In December 1989, the Veteran 
was involved in a motor vehicle accident with subsequent 
complaints of neck pain.)

The Veteran's October 1993 report of medical examination for 
separation purposes reflects that her upper extremities were 
noted to be normal upon clinical examination.  However, the 
record also reflects that the Veteran reported that she had a 
right trapezius muscle strain in 1989, treated with Motrin, 
Parfone Forte and ice massage, which is still painful with 
limited range of motion and no complications.

A September 1998 private medical record reflects that the Veteran 
fell off a ladder onto her back on cement in August 1998 and was 
having some discomfort in her right trapezius.  The assessment 
was right neck trapezius pain secondary to fall on cement on her 
back one week ago.

An August 2000 report reflects right shoulder pain for two to 
three months.  A September 2000 private medical record reflects 
complaints of right shoulder pain.  The Veteran reported no 
single injury, but that she does a lot of heavy lifting.  She 
reported that the pain was deep in her right shoulder joint.  An 
October 2000 radiology report reflects minimal spurring of the 
acromioclavicular joint.  The remainder of the examination was 
normal.  A November 2000 private medical record reflects right 
shoulder pain. 

Private medical records 2003 and 2004 note treatment for right 
shoulder complaints.  The record includes private medical 
correspondence dated in March 2004 from Dr. B.R.  Dr. B.R.'s 
opinion was based on his understanding that the Veteran worked in 
the Air Force from 1974 to 1994, during which time she stocked 
the printer rooms and carried boxes, as well as performed cable 
installation and computer relocation which involved heaving 
lifting.  Dr. B.R. indicated that he had reviewed the Veteran's 
private medical records from 1995 to 2004, to include a November 
2000 x-ray.  Dr. B.R. opined that "the heavy carrying may have 
contributed minimally to the shoulder arthritis."

A July 2008 VA examination report addendum reflects the 
examiner's opinion that the Veteran has an abnormal signal 
intensity of the supraspinatus tendon that is not causally 
related to active service.

The probative value of medical opinions is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator. Guarneri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement 
that additional evidentiary weight be given to the opinion of a 
medical provider who treats a Veteran; courts have repeatedly 
declined to adopt the "treating physician rule." See White v. 
Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

The Board finds that neither the opinion of Dr. B.R., nor the 
opinion of the VA examiner, has probative value with regard to 
the etiology of the Veteran's right shoulder disability (assuming 
she has a disability for VA purposes).  The opinion of Dr. B.R. 
lacks probative value as it uses the term "may have", which is 
too speculative in nature to be probative. See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship).  In addition, the opinion lacks probative 
value as it fails to discuss the September 1998 medical record 
which had an assessment of right neck trapezius pain secondary to 
fall on cement on her back one week ago.  It also does not 
reflect the August 2000 report reflects right shoulder pain for 
two to three months.  Thus, it does not reflect that Dr. B.R. had 
a complete history of the Veteran's complaints with regard to her 
right shoulder.  In addition, both the September 1998 and August 
2000 records, more than four years after separation from service, 
are negative for any continuity of symptomatology from service 
and the September 1998 report indicates an etiology other than 
service.  

The Board finds that the opinion of the VA examiner has no 
probative value as the examiner did not provide a rationale for 
his opinion.  Thus, there is no competent, credible, probative 
clinical evidence that the Veteran's right shoulder disability is 
causally related to active service.  The Board acknowledges that 
another VA examination and opinion may have been helpful in 
adjudicating the claim; however, as noted above, the Veteran 
chose not to undergo an examination in October 2009.

The Board has also considered whether service connection may be 
granted on the basis of continuity of symptomatology since 
service.  Although the record reflects that the Veteran 
complained of right trapezius pain upon separation in 1994, there 
is no medical evidence of post service complaints until September 
1998, more than four years after separation.  Importantly, at the 
time of the September 1998 complaint, the diagnosis was right 
neck trapezius pain secondary to fall on cement on her back one 
week ago.  The next report of right shoulder pain is the August 
2000 report, which reflects right shoulder pain for two to three 
months.  If the Veteran had had right shoulder pain since 
service, the Board finds that it would have been reasonable for 
her to have reported it, and for it to have been noted, when she 
sought treatment in 1998 and 2000.  Thus, the Board finds that 
the Veteran is less than credible with regard to any statements 
that she has had right shoulder pain since separation from 
service.  In considering whether any present disability is 
causally related to active service, the Board notes that the 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established in the present 
case by continuity of symptomatology, in the absence of credible 
lay statements in this regard there must be medical evidence that 
relates a current condition to that symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In the present case, 
there is no such nexus opinion.  

The Board notes that the Veteran may sincerely believe that she 
has a right shoulder disability that warrants service connection.  
However, the Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion as 
to medical diagnosis or causation.  As such, her lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  Espiritu supra.  In addition, as noted above, she is less 
than credible with regard to any statements that she has had 
right shoulder pain since service, and there is no probative 
clinical opinion that the Veteran has a current right shoulder 
disability causally related to active service.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
cervical spine strain with degenerative disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
thoracolumbar spine strain with degenerative changes is denied.

Entitlement to service connection for disability of the right 
shoulder, bicep and triceps, and chronic pain of the 
acromioclavicular joint is denied.




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


